Third District Court of Appeal
                              State of Florida
                        Opinion filed January 25, 2019.
                             ________________

                               No. 3D19-0138
                         Lower Tribunal No. 18-18405
                             ________________


                              Edward Rangel,
                                   Petitioner,

                                      vs.

                           The State of Florida,
                                  Respondent.



      A Case of Original Jurisdiction – Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for petitioner.

     Ashley Brooke Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for respondent.


Before SALTER, LINDSEY and HENDON, JJ.

                       ON CONFESSION OF ERROR

      HENDON, J.
      Pursuant to the State’s proper concession, we grant the emergency Petition

for Habeas Corpus, quash the alias capias and estreature of bond issued by the trial

court, and remand with directions to the trial court to accept the Petitioner’s written

waiver of presence.

      Petition for Writ of Habeas Corpus granted and cause remanded. This opinion

shall take effect immediately.




                                          2